Citation Nr: 1217514	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 4, 2011 and in excess of 20 percent thereafter for degenerative joint disease (DJD) of the lumbar spine, status post laminectomy.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Phoenix, Arizona RO, which, in pertinent part, awarded service connection for DJD of the lumbar spine assigning an initial noncompensable rating and denied service connection for bilateral foot, bilateral knee and bilateral hip disabilities.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified at a hearing before the undersigned Board member in April 2008.  A transcript of the hearing is associated with the claims file.  The Board issued a January 2010 decision which remanded the above claims for additional development.  The case returns for appellate consideration.  

While this case was on remand, the RO assigned an increased rating of 20 percent for the Veteran's DJD of the lumbar spine, status post laminectomy.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  These ratings remain on appeal.

The issue of service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 4, 2011, the Veteran's lumbar spine DJD, status post laminectomy, was not manifested by forward flexion of the thoracolumbar spine of 85 degrees or less, combined range of motion of the thoracolumbar spine of 235 degrees or less, muscle spasm, guarding, or localized tenderness.

2.  On and after November 4, 2011, the Veteran's DJD of the lumbar spine, status post laminectomy, was manifested by forward flexion of more than 30 degrees.

3.  At no time during the appeal period has the Veteran had ankylosis of the lumbar spine, or incapacitating episodes, associated objective neurological abnormalities, or additional functional loss due to pain, weakness, excess fatigability, or incoordination.

4.  The schedular evaluations for the Veteran's DJD of the lumbar spine, status post laminectomy, are adequate.

5.  The Veteran's bilateral foot disability was not manifest during service and is not the result of service and was not manifest within one year of separation from service.  

6.  The Veteran's bilateral knee disability was not manifest during service and is not the result of service and was not manifest within one year of separation from service.  

7.  The Veteran's bilateral hip disability was not manifest during service and is not the result of service and was not manifest within one year of separation from service.  


CONCLUSIONS OF LAW

1.  Prior to November 4, 2011, the criteria for an initial compensable rating for DJD of the lumbar spine, status post laminectomy, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  On and after November 4, 2011, the criteria for an initial rating in excess of 20 percent for DJD of the lumbar spine, status post laminectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

3.  The Veteran's bilateral foot disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran's bilateral knee disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The Veteran's bilateral hip disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The Veteran contends that he is entitled to an initial compensable rating prior to November 4, 2011 and in excess of 20 percent thereafter for DJD of the lumbar spine, status post laminectomy.  For the reasons that follow, the Board concludes that an increased rating is not warranted for either period.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  The Formula provides in pertinent part that a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

The Veteran's VA treatment records contain an April 2005 primary care note with a description of his lumbar spine disability.  The Veteran had a non tender lumbar spine, with a normal range of motion of all joints and intact deep tendon reflexes.  The Veteran complained of back pain and was started on naproxen.  

The Veteran was initially evaluated at a July 2005 VA examination.  The Veteran did not use assistive devices at that time.  The Veteran had forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees.  His straight leg raises were negative bilaterally.  The Veteran had flattening of the thoracic curve.  He had negative paraspinal tenderness, negative paraspinal tension and was able to stand on his toes and heels.  The Veteran had normal strength and intact sensation to light touch.  The Veteran had reflexes of 3+/4.  The Veteran had no additional limitation following repetitive range of motion testing.  The examiner indicated that the Veteran had normal range of motion without radicular symptoms.  

A February 2007 primary care note indicates that the Veteran complained of worsening lumbar pain at that time.  On physical examination, the Veteran had no acute vertebral tenderness to palpation.  The Veteran was given a prescription for oxycodone.  At an April 2007 follow-up visit, the Veteran complained of lumbar and anterior chest wall pain.  The musculoskeletal portion of the examination was normal.  

The Veteran filed a May 2007 statement indicating that his back disability had worsened in severity.  The Veteran failed to report for an August 2007 VA examination.  The Veteran was seen for a primary care visit in December 2007.  At that time, he had no joint pain or stiffness complaints in the review of systems.  The Veteran's musculoskeletal system was normal on physical examination.  The Veteran continued to receive oxycodone.  

The Veteran testified before the undersigned in April 2008.  He claimed to be limited in everything that he does.  He reported significant daily pain.  The Veteran reported decreased range of motion such that bending down to pick up something was virtually impossible at that time.  

The Board finds that, prior to November 4, 2011, the Veteran's lumbar spine DJD, status post laminectomy, was not manifest by forward flexion of the thoracolumbar spine of 85 degrees or less, combined range of motion of the thoracolumbar spine of 235 degrees or less, muscle spasm, guarding, localized tenderness, or ankylosis.  Although the Veteran had complaints of pain, the Veteran's range of motion was found to be normal throughout.  The Board has given specific consideration to the Veteran's report of having been unable to bend down and pick up something.  The Veteran's testimony is too vague to apply correctly to the Ratings Formula.  The Veteran had one finding of abnormal spinal contour, but this was of the thoracic, not lumbar, spine.  The examiner found no muscle spasm, guarding or localized tenderness that might have caused or contributed to the flattened curve.  Similarly, the Veteran did not have ankylosis.  The Board concludes that the criteria for a compensable rating prior to November 4, 2011 are not met.  

The Veteran was seen for a November 2011 VA examination while this case was on remand.  The Veteran reported constant moderate to severe pain.  The Veteran reported weakness in his legs and intermittent pain which radiates into both legs with walking 100 feet or with light chores around the house.  The Veteran reported being able to walk 100 feet before stopping due to back and leg pain.  He uses a walker or cane for walking outside the house.  The Veteran reported using oxycodone with mild to moderate relief and a side effect of constipation.  The Veteran reported flare-ups three times a week for thirty minutes in which he must rest and stretch until the pain resolves.  The Veteran had forward flexion to 55 degrees and extension to 30 degrees.  The Veteran had 30 degrees of lateral flexion bilaterally with pain throughout the motions.  The Veteran had 20 degrees of bilateral lateral rotation with pain throughout the range of motion.  The Veteran was able to perform repetitive use testing without further diminution of ranges of motion.  The examiner indicated that the Veteran did not have weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion or interference with sitting, standing or weightbearing.  The Veteran did have less movement than normal and pain on movement, as previously reported.  

The Board notes that there is no evidence, medical or lay, following the November 2011 VA examination report.  This report is the sole evidence from the period for which the Veteran has a 20 percent rating.  The Veteran's forward flexion exceeded 30 degrees and he did not have ankylosis of the spine.  Even when considering the Veteran's painful movement and complaints of radiating pain, the criteria for a rating in excess of 20 percent are not met on or after November 4, 2011.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

At the July 2005 VA examination, the Veteran had normal strength and intact sensation to light touch.  The Veteran had reflexes of 3+/4.  The examiner did not identify any particular neurological abnormality associated with the 3+/4 reflex test.  This is the only positive neurological test.

The Veteran's VA treatment records do not show any associated objective neurological abnormalities.  The April 2005 note indicates normal deep tendon reflexes.  The Veteran has been seen on numerous occasions with examinations which included neurological and lower extremity evaluations.  None of these reports show that he had neurological abnormalities associated with his service-connected lumbar spine disability.  

In contrast, the November 2011 VA examination report indicates that the Veteran's reflexes were normal.  The Veteran did not have atrophy.  The Veteran had full strength in all tested muscle groups.  The Veteran's senses were normal.  The Veteran had a positive right straight leg raise, but a negative left straight leg raise.  EMG/NCV was conducted on the lower extremities, and the results showed no evidence of lumbar radiculopathy.  The Veteran also had no objective evidence of radiculopathy on physical examination.  The examiner concluded that the Veteran had no neurologic abnormalities associated with the service-connected disability.  

The record contains only a single finding of a neurological abnormality (slightly decreased reflexes).  The lone reflex finding is not supported by the remaining evidence of record.  To the extent that the Veteran complains of lower extremity problems, he has reported radiating pain and weakness, and the objective testing shows no findings consistent with lumbar radiculopathy, which greatly outweighs his subjective complaints.  The Board finds that the Veteran does not have objective neurological abnormalities associated with his service-connected lumbar spine disability, and additional separate evaluations are not warranted at any time.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran has reported pain since his February 2007 primary care visit.  The Veteran has received prescription pain medication as a result.  Furthermore, an increased rating would only be warranted where that pain resulted in additional functional loss.  See DeLuca; see also Mitchell v. Shinseki, 25 Vet.App. 32, 36-38 (2011).  The Veteran has reported extreme fatigability and weakness being able only to walk 100 feet without resting and needing to use a walker or cane.  The Board notes that the Veteran is separately service-connected for coronary artery disease rated as 60 percent disabling, which is rated in large measure on the Veteran's inability to sustain physical effort.  The Veteran also has chronic congestive heart failure as a result of the disability.  The Veteran has diagnoses of chronic obstructive pulmonary disease (COPD) and peripheral vascular disease.  As will be discussed below, the Veteran has arthritis throughout the lower extremities which would also impede his motion in a variety of contexts.  The Veteran has, in short, a variety of disabilities which impact his ability to sustain physical effort beyond a minimum amount.  The July 2005 and November 2011 VA examination reports specifically evaluated the Veteran for functional loss related to the lumbar spine beyond that measured on range of motion testing and found none.  The Board finds that the examiners are in a position to report accurately whether the Veteran has additional functional loss as a result of the lumbar spine disability on appeal.  The Veteran's subjective complaint is not distinguishable from his general physical condition, which is poor.  While the Board does not seek to minimize the Veteran's disability, the preponderance of the evidence is against a finding that the Veteran has additional functional loss due to pain, weakness, excess fatigability, or incoordination because of the lumbar spine disability.  The Board concludes that increased ratings under the DeLuca criteria have at no time been warranted.  

Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes based on total duration of the episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).  The Veteran's VA treatment records do not contain any mention of physician prescribed bedrest, either by VA or through another medical care provider.  The Veteran did not report prescribed bedrest during his VA examinations.  The Veteran did not testify that he had such bedrest.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has incapacitating episodes within the meaning of the regulation.  An increased rating either before or on and after November 4, 2011 based on incapacitating episodes is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on a schedular basis.  The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's lumbar spine DJD disability is not inadequate.  The Veteran has offered no argument as to why the already assigned schedular evaluations disabilities are inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of daily pain with flare-ups, weakness, and fatiguability.  These symptoms have been anticipated by the Ratings Schedule.  There is, therefore, no manifestation of the Veteran's disability has been left uncompensated; the Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran is currently in receipt of TDIU as a result of his combined service-connected disabilities as of September 1, 2006, when a temporary total rating for convalescence expired.  An award of TDIU may be awarded a second time if predicated upon a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran filed an October 2006 claim for Social Security Administration (SSA) disability benefits in which he argued that he was unemployable due to physical problems acquired during service, including his heart, back, and other disabilities related to Agent Orange exposure.  The Veteran did not argue that the service-connected back disability alone made him unemployable.  The record does not otherwise suggest that he is.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating prior to November 4, 2011, or in excess of 20 percent on and after November 4, 2011 have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Service Connection

The Veteran contends that he has bilateral foot, knee and hip disabilities as a result of service.  For the reasons that follow, the Board finds that his present disabilities are not related to any incident of service and were not manifest within one year of separation from service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's bilateral foot, knee and hip complaints were evaluated at a May 2010 VA examination.  The examiner concluded that the Veteran had minimal degenerative arthritis with some limitation of motion of all six areas.  The current disability is established.  See Hickson.  

The Veteran's contentions for the foot, knee and hip disabilities are largely the same.  He contends that he had lower body impact injuries during service as a result of parachute jump landings.  The Veteran's DD214 reflects the award of the Parachutist Badge.  The Board finds that lower body impacts are consistent with the conditions of the Veteran's service as a paratrooper.  See 38 U.S.C.A. § 1154(a).  

The Veteran testified before the undersigned that he had pain in his feet, knees and hips beginning in service and continuing to the present time.  His service treatment records do contain some references to joint pain.  A February 1971 report of medical history shows that the Veteran noted painful joints and specified bilateral knee pain at night with some pain on motion.  Additionally, an April 1970 record shows treatment for complaints of back pain after a parachute jump.  Post-service treatment records indicate complaints of and treatment for joint pain. 

With respect to the Veteran's contentions that he has experienced pain since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran was seen for a May 2010 VA examination in connection with this case.  The examiner had been asked to determine whether the Veteran's current disabilities were the result of service.  The examiner conducted a thorough review of the claims file and interview and examination of the Veteran.  The examiner characterized the arthritis as minimal based on x-rays.  The examiner indicated that arthritis related to the impacts would have developed within three to five years which had not happened based on the facts of the case.  The examiner indicated that the radiographic evidence of arthritis was not severe enough to support a relationship to remote impact injuries during service.  

Although the Veteran is competent to report pain and his personal history of pain since service, pain alone does not in and of itself constitute a disability for which service connection may be granted in the absence of a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not competent to relate his pain to the currently diagnosed bilateral foot, knee and hip degenerative arthritis.  The sole competent medical opinion of record is that the Veteran's service and history of pain are not related to the current disability.  The examiner's opinion greatly outweighs the Veteran's contentions.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's parachute jump landing injuries and his present disabilities of the bilateral feet, knees and hips.  The Board concludes that service connection is not warranted.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Degenerative arthritis requires x-ray confirmation to warrant a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The confirmation by x-ray was not obtained until decades after service.  The Board finds that the Veteran's bilateral foot, knee and hip disabilities were not manifest to a compensable degree within one year of separation from service.  The Veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased initial rating and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeal arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's increased rating and service connection claims, May and August 2005 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  These letters did not provide disability rating or effective date element notice under Dingess.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  This means that section 5103(a) notice is no longer required as the purpose such notice serves has been fulfilled.  See id.  Thus, no notice error can produce harm for the initial rating claim.  Furthermore, since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran requested that VA obtain records from a Dr. S. and a Dr. L.  The RO requested records from Dr. S. in September and November 2005.  No response was obtained.  The Veteran was informed in the August 2006 Statement of the Case.  The Veteran did not provide an address for Dr. L.  The RO requested that the Veteran supply an address in a November 2005 letter.  The Veteran failed to do so.  The Board concludes that all reasonable efforts have been made to obtain records on the Veteran's behalf.  See 38 C.F.R. § 3.159(e).  

For increased ratings claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  As discussed above, the examination report is thorough and addressing the ratings criteria and DeLuca factors.  The RO provided the Veteran an appropriate VA examination in November 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Veteran was provided with a VA examination in connection with his service connection claims.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was afforded a May 2010 medical examination to obtain an opinion as to whether his bilateral foot, knee or hip disabilities were the result of in-service parachute jump landings.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in January 2010.  The Board instructed that the Veteran's VA treatment records from April 2007 be obtained, that he receive VA examinations for both his increased rating and service connection claims, and that the Veteran's SSA records be obtained.  The Veteran's VA treatment records and SSA records were obtained and have been considered above.  The Veteran was seen for May 2010 and November 2011 VA examinations in connection with his service connection and increased rating claims, respectively.  These examinations and opinions are adequate, as discussed.  The Board finds that the RO complied substantially with the January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating prior to November 4, 2011 and in excess of 20 percent thereafter for DJD of the lumbar spine, status post laminectomy is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The Board regrets that the claim for service connection for a bilateral ankle disability must be remanded.  

The Board neglected to address this issue in the January 2010 decision which remanded the service connection issues decided above, and the Board apologizes for any extra delay caused by this oversight.  The essential facts of the claim for a bilateral ankle disability are the same as the other issues, namely that the Veteran had lower body impact injuries during service as a result of parachute jump landings and began experiencing pain during service which has continued to the present.  The Veteran was not afforded a VA examination in connection with this claim.  Based on this evidence, the Board finds a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether the Veteran's current symptoms are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine (1) the diagnosis of any bilateral ankle disorder(s) which may be present, and (2) whether any such ankle disorder is as likely as not etiologically related to the inservice parachute jump landings.  The entire claims folder, including any relevant virtual medical records, and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


